           Case 2:15-cv-00952-RFB-NJK Document 81 Filed 10/12/20 Page 1 of 4




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Martin L. Novillo
     Assistant Federal Public Defender
4    Virginia State Bar No. 76997
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Martin_novillo@fd.org
7

8    *Attorney for Petitioner Justin James Edmisten

9

10
                             U NITED S TATES D ISTRICT C OURT
11                                 D ISTRICT OF N EVADA
12   Justin James Edmisten,

13               Petitioner,                   Case No. 2:15-cv-00952-RFB-NJK

14         v.                                  Unopposed Motion for an
                                               Extension of Time in which to file
15   Dwight Neven, et al.,                     a Reply

16               Respondents.                  (Fourth request)

17

18

19

20

21

22

23

24

25

26

27
           Case 2:15-cv-00952-RFB-NJK Document 81 Filed 10/12/20 Page 2 of 4




1          Petitioner Justin James Edmisten (“Mr. Edmisten”) moves for an extension of
2    time of seven (7) days, up to and including Friday October 16, 2020, to file his Reply
3    to Respondents’ Answer to Mr. Edmisten’s First Amended Petition for a Writ of
4    Habeas Corpus. This is Mr. Edmisten’s fourth and, counsel anticipates, last request.
5    Respondents do not oppose the same.
6          1.     On March 21, 2017, this Court appointed the Federal Public Defender,
7    District of Nevada to Mr. Edmisten’s case. ECF No. 17. On September 4, 2018, Mr.
8    Edmisten, through counsel, filed his First Amended Petition. ECF No. 41.
9    Respondents filed their Answer on March 12, 2019, rendering Mr. Edmisten’s Reply
10   due on April 27, 2020. ECF No. 73. Since, Mr. Edmisten has sought and obtained
11   three extensions of time. ECF Nos. 74, 76, 78. For those reasons detailed below, seeks
12   an additional and final seven (7) day extension on his deadline.
13         2.     An extension of time to file Mr. Edmisten’s Reply to Respondents’
14   Answer is merited on account of various deadlines undersigned counsel recently had
15   to meet in non-capital and capital habeas cases. An extension of time is further
16   merited in light of difficulties posed and efforts undertaken as a result of the COVID-
17   19 pandemic.
18         3.     Undersigned counsel has had to meet several deadlines in capital and
19   non-capital habeas matters since submitting his last request for an extension of time.
20   More specifically, since the request, undersigned counsel had to expend substantial
21   time drafting an amended petition in the out-of-state capital habeas matter of Maury
22   v. Martel, 12-cv-01043-WBS, in order to meet an upcoming filing deadline. In
23   addition, undersigned counsel had to expend significant time and effort drafting
24   claims and conducting research in the capital habeas matter of Biela v. Gittere, et. al,
25   20-cv-00026-GMN, in order to meet a November 2020 filing deadline to file an
26   amended petition. Counsel likewise had to expend significant time researching and
27   drafting pre-trial motions for United States v. Schlesinger, 18-cr-02719-RCC, an out-of-


                                                 2
           Case 2:15-cv-00952-RFB-NJK Document 81 Filed 10/12/20 Page 3 of 4




1    state capital trial matter. Finally, counsel unexpectedly fell ill for several days the week

2    of October 5, which slowed down progress in Mr. Edmisten’s Reply.

3           4.     Counsel had to perform the above-referenced tasks in the midst of the

4    COVID-19 pandemic. Since obtaining the most recent 45-day extension, the pandemic

5    has continued to pose serious difficulties. Throughout that time period, undersigned

6    counsel has continued to telework with use of a personal computer. As a result of the

7    FPD’s policies, work on Mr. Edmisten’s case has been affected by technological

8    difficulties and lack of access to case records, as well as office supplies and amenities.

9    Although counsel has been able to complete a significant amount of Mr. Edmisten’s

10   Reply, a brief 7-day extension is necessary to complete the pleading. The requested,

11   brief extension will permit counsel time to thoroughly and adequately respond to the

12   arguments raised by the Respondents in their Answer.

13          5.     Finally, the present request for an extension is unopposed. On October

14   9, 2020, counsel for Petitioner contacted Deputy Attorney Jessica Perlick via email

15   concerning this request for an extension of time. Ms. Perlick has no objection to the

16   request.

17

18

19

20

21

22

23

24

25

26

27


                                                   3
             Case 2:15-cv-00952-RFB-NJK Document 81 Filed 10/12/20 Page 4 of 4




1            WHEREFORE, counsel respectfully requests that this Court grant the request
2    for an extension of time to file a Reply to Respondents’ Answer to Friday October 16,
3    2020.
4

5            Dated October 9, 2020
6                                                   Respectfully submitted,
7
                                                    Rene L. Valladares
8
                                                    Federal Public Defender
9
                                                    /s/Martin L. Novillo
10
                                                    Martin L. Novillo
11                                                  Assistant Federal Public Defender

12

13

14                                                  IT IS SO ORDERED:
15

16
                                                 ______________________________
                                             ________________________________
17                                               UnitedF.
                                             RICHARD    States District Judge
                                                          BOULWARE,       II
                                             UNITED STATES DISTRICT JUDGE
18
                                                Dated: ________________________
                                             DATED this 12th day of October, 2020
19

20

21

22

23

24

25

26

27


                                                4
